                        Case 1:18-cr-00537-SHS Document 111 Filed 06/26/20 Page 1 of 2
                                                 LEVITT & KAIZER
                                                 ATTORNEYS AT LAW
RICHARD WARE LEVITT*                              40 F U L T O N S T R E E T                     TELEPHONE
rlevitt@landklaw.com                                                                           (212) 480-4000
                                                       23 r d F L O O R
NICHOLAS G. KAIZER*                           NEW YORK, NEW YORK 10038-5077
                                                                                                  FACSIMILE
nkaizer@landklaw.com
                                                                                               (212) 480-4444
ZACHARY SEGAL**
zsegal@landklaw.com
EMILY GOLUB
  of counsel
emilygolublaw@gmail.com

* ADMITTED IN NY, FLA., AND D.C.
** AWAITING NY ADMISSION


                                                                  June 24, 2020
              Via ECF
                                                                                    MEMO ENDORSED
              Hon. Sidney H. Stein
              United States District Judge
              Southern District of New York
              500 Pearl Street
              New York, New York 10007

                                                           Re:     U.S. v. John Tortora,
                                                                   18 Cr. 537 (SHS)

              Dear Judge Stein:

                      We write on John Tortora’s behalf seeking modification of his pretrial release to
              (1) remove the electronic monitoring bracelet for one day to enable him to undergo two
              MRIs at New York Presbyterian Hospital-Westchester on June 27 and (2) to permit him to
              travel overnight with his daughter to his family’s home in Bradley Beach, NJ on Saturday
              July 4 to attend a holiday celebration.

                     Mr. Tortora was released on a fully-secured two million dollar bond on March 20,
              2020. He is awaiting sentencing after having been in custody for 21-months. He has been
              under house arrest and has left his home fewer than 5 times to attend to medical
              appointments. Mr. Tortora has been compliant with all terms of his pretrial release. On
              June 27, he has two MRIs scheduled and his electronic ankle monitor needs to be removed
              in order to undergo the MRIs. Pretrial has informed us that a court order is required to
              remove the ankle monitor for the day. The government does not object.

                       We also seek permission for Mr. Tortora to travel to his family’s Bradley Beach,
              NJ home for a July 4 celebration, staying one night and returning Sunday, July 5. The
              government opposes this application. As noted, Mr. Tortora was in custody for 21-months
              until he pleaded guilty to obstruction of justice and transmission of wagering information.
              He faces a 7-year statutory maximum term and Probation has recommended a 60-month
              sentence in the PSR. Mr. Tortora, like many of us, has been under house arrest since March
              20 and would like to spend one night with his family at the Jersey Shore. We propose that
              Tortora keep his phone with him at all times, that he activate location monitoring on the
              phone, and that Pretrial can call him anytime, day or night.
                 Case 1:18-cr-00537-SHS Document 110
                                                 111 Filed 06/24/20
                                                           06/26/20 Page 2 of 2
L EVITT & K AIZER                                                                        Hon. Sidney H. Stein
A T T OR N E Y S AT L AW                                                                 June 24, 2020
                                                                                         Page-2-

                    Granting this overnight trip to the New Jersey shore poses no societal danger and
           Mr. Tortora certainly presents no risk of flight, given his health and his devotion to tending
           to his daughter’s very difficult health and other issues.

                  We therefore respectfully request that the Court immediately grant permission to
           remove the ankle bracelet for Mr. Tortora’s MRIs on June 27 (on consent) and, permit Mr.
           Tortora’s July 4th overnight trip to New Jersey.

                                                                 Respectfully submitted,




                                                                 Nicholas G. Kaizer
                                                                 Levitt & Kaizer
                                                                 Barry Levin Esq.
                                                                 Attorneys for John Tortora
           cc:      AUSA Justin Rodriguez
                    AUSA Christopher Clore
                    AUSA Lauren Schorr Potter               Defendant's application to remove his ankle bracelet
                    USPO Gianfranco Furelli                 for his June 26 or June 27 MRIs is granted for one
                                                            day; defendant's application for the July 4
                                                            overnight trip is denied.

                                                            Dated: New York, New York
                                                                   June 26, 2020
